PER CURIAM:
Orville Isaac Wright appeals the district court’s orders denying his “Motion for Reduction of Term of Imprisonment ‘Nunc Pro Tunc’ ” pursuant to 18 U.S.C. § 3582(c)(2) (2000) and denying his motion *278for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Wright’s motion for reduction of term of imprisonment for the reasons stated by the district court. See United States v. Wright, No. CR-95-76-BR (E.D.N.C.June 28, 2005). Moreover, the district court did not abuse its discretion when it denied Wright’s motion for reconsideration.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED